Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 24, 2022.

Notice of Non-responsive Amendment
	Applicant’s reply filed on 09/20/2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
	MPEP § 804(I)(B)(1) states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.

	In response to each of the nonstatutory double patenting (NSDP) rejections set forth in the previous Office action, Applicant requested each one of the NSDP rejections be held in abeyance. Accordingly, for each one of the NSDP rejections, Applicant failed to provide a showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321. In particular, Applicant has failed to properly respond to each of the following NSDP rejections:
the non-provisional NSDP rejection over U.S. Patent No. US 9,914,938 B2;
the non-provisional NSDP rejection over U.S. Patent No. US 9,834,790 B1;
the non-provisional NSDP rejection over U.S. Patent No. US 10,036,040 B1;
the non-provisional NSDP rejection over U.S. Patent No. US 10,036,040 B1;
the non-provisional NSDP rejection over U.S. Patent No. US 10,137,144 B2;
the non-provisional NSDP rejection over U.S. Patent No. US 10,472,649 B2;
the non-provisional NSDP rejection over U.S. Patent No. US 10,420,789 B2;
the non-provisional NSDP rejection over U.S. Patent No. US 10,428,350 B2;
the non-provisional NSDP rejection over U.S. Patent No. US 10,772,905 B2;
the non-provisional NSDP rejection over U.S. Patent No. US 10,767,183 B2;
the provisional NSDP rejection over co-pending U.S. Applicant No. 17/198,017, which was identified in the rejection as projected to issue on 02/08/2022 with patent number 11,242,527;
the provisional NSDP rejection over co-pending U.S. Applicant No. 16/563,738; and
the provisional NSDP rejection over co-pending U.S. Applicant No. 16/988,427.
	That is, Applicant has failed to properly respond to thirteen NSDP rejections, eleven of which were non-provisional at the mailing date of the previous Office action on 02/28/2022. Accordingly, as set forth in MPEP § 804(I)(B)(1), Applicant’s reply is not fully responsive to the prior Office Action. While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must reply to every ground of objection and rejection, as required by 37 CFR 1.111(b), in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.

	
Claim Amendments
           Applicant’s amendment to the claims filed 05/24/2022 is acknowledged.
	Claims 36-37, 41, and 72 have been amended.
	Claims 1-35, and 39 are cancelled.
	Claims 36-38, 40-74 are pending.
Claims 42-44, 49-69, 73-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 36-38, 40-41, 45-48, 70-72 are under examination.

Election/Restrictions
The following is a summary of the restriction/election requirements presently in effect over the instant application:
Applicant has elected without traverse of the invention of Group I, drawn to a viral vector encoding an inhibitory RNA molecule, a lentiviral vector system comprising the vector, and a lentiviral particle comprising the vector, in the response filed 12/03/2021.
Applicant has elected without traverse of the invention of Group I(a) farnesyl diphosphate synthase (FDPS), as the enzyme inhibited by the RNA molecule, in the response filed 12/03/2021.
Applicant has elected without traverse of the invention of SEQ ID NO: 65, as the SEQ ID NO (nucleic acid sequence) encoding the RNA molecule, in the response filed 12/03/2021.
Applicant has elected without traverse of the invention of Group I(e) a butyrophilin family member, as the gene product encoded by the vector, in the response filed 12/03/2021.
Claims 42-44, 49-69, 73-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2021.
See Requirement for Restriction/Election mailed 11/22/2021.
	
Priority
	The instant application 16/614,682 was filed on 11/18/2019. This application is a National Stage of International Application No. PCT/US18/37924 filed 06/15/2018, claiming priority based on U.S. Provisional Applications 62/633,461, filed 02/21/2018, and 62/521,274, filed 06/16/2017.

	Remarks on priority claims:	
	With respect to claims 40-41, SEQ ID NOs: 64-67, as the nucleic acid sequence encoding the RNA molecule, lack written support in U.S. Provisional Applications 62/633,461, filed 02/21/2018, and 62/521,274, filed 06/16/2017. Written support is found in International Application No. PCT/US18/37924 filed 06/15/2018. 
	With respect to claim 41, BTN3A2, as the butyrophilin family member, lacks written support in U.S. Provisional Applications 62/633,461, filed 02/21/2018, and 62/521,274, filed 06/16/2017. Written support is found in International Application No. PCT/US18/37924 filed 06/15/2018.
	With respect to claims 38 and 71, geranylgeranyl-diphosphate synthase 1 (GGPS1) and isopentenyl-diphosphate delta isomerase 1 (IDI1), as the enzyme inhibited by the RNA molecule, lack written support in U.S. Provisional Applications 62/633,461, filed 02/21/2018, and 62/521,274, filed 06/16/2017. Written support is found in International Application No. PCT/US18/37924 filed 06/15/2018.
	With respect to claims 38 and 71, farnesyl transferase (F-Tase), as the enzyme inhibited by the RNA molecule, lacks written support in U.S. Provisional Application 62/521,274, filed 06/16/2017. Written support is found in written support in U.S. Provisional Application 62/633,461, filed 02/21/2018.
	With respect to claim 70, a viral vector comprising both a first encoded small RNA capable of inhibiting a first target of the mevalonate pathway and a second encoded small RNA capable of inhibiting a second target of the mevalonate pathway lacks written support in U.S. Provisional Applications 62/633,461, filed 02/21/2018, and 62/521,274, filed 06/16/2017. Written support is found in International Application No. PCT/US18/37924 filed 06/15/2018.
	With respect to claim 72, an encoded small RNA that is capable of reducing production of isopentenyl pyrophosphate (IPP) lacks written support in the application as originally filed. The new subject matter was added in claim amendments filed 05/24/2022.
	Accordingly, claim 72 has an effective filing date of 05/24/2022; claims 38, 40-41, 70-71 have an effective filing date of 06/15/2018; and claims 36-37, 45-48 have an effective filing date of 06/16/2017.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/18/2022, 04/20/2022, and 06/16/2022 have been considered.
The IDS filed 05/17/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 37 CFR 1.98(a)(2) requires a legible copy of each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications. In this case, NPL citations #3, 8, and 15 are defective for one or more of these requirements. Applicant has not provided a legible copy of NPL citation #3, 8, and 15 as required by 37 CFR 1.98(a)(2). Rather, Applicant has provided brief review articles discussing the cited NPL documents, as opposed to the cited NPL documents themselves. The publication of these review articles are entirely different than the cited NPL documents.


Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 02/28/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Specification
	The prior objection to the specification for improperly demarcated trademarks is maintained. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	Applicant’s reply fails to correct all instances of improperly demarcated trademarks. One example of such an improperly demarcated trademark is “TaqMan”, which appears in the present specification on page 63. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 41 is dependent on claim 39, and claim 39 is a cancelled claim. A claim dependent on a cancelled claim is indefinite. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 36-38, 40-41, 45-48, 70-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is reiterated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this reiterated rejection.
The term “small”, as recited in claims 36-37, 40, 70, and 72, is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To elaborate further, the term “small” is relative with regards to the length of the recited RNA molecule, and which lengths are considered “small” is neither defined by the claims nor limited by the specification. Dependent claims 38, 41, 45-48, and 71 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.
Response to arguments: Applicant argues that the term “small” in relation to “small RNA” is readily understood by a person of ordinary skill in the art because the term is referenced throughout the specification and, for example, in paragraph 99. See page 11 of Applicant’s reply filed 05/24/2022. Applicant’s remarks have been carefully considered, but are not found persuasive. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In this case, the features by which the specification describes a “small RNA” are not recited in the claims, and said features do not limit the term “small RNA” in the claims. Paragraph 99 of the specification describes a “small RNA” as “generally about 200 nucleotides or less in length and possess a silencing or interference function”. However, this does not provide a clear and unambiguous definition of the term “small RNA” because it is not clear what is considered “generally” about 200 nucleotides or less. Indeed, the term “generally” in paragraph 99 suggests that the term “small RNA” is, in fact, not limited to a RNA molecule about 200 nucleotides or less. Rather the disclosure merely suggests that a RNA molecule that is about 200 nucleotides or less is preferable or exemplary. 


Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Claim 72 recites “at least one of the first encoded small RNA and the second encoded small RNA”. The term “and” indicates that each member of the recited is required as a single combination. Accordingly, a single member of the recited list cannot be selected (“at least one of”) from said single combination. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that amending the claims to replace the term “and” with “or” would be remedial because said amendment would recite each member of the list in the alternative, as opposed to in a single combination.

	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-38, 40-41, 45-48, 70-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is reiterated for the same reasons set forth in the previous Office action with respect to claims 36-38, 40-41, 45-48, 70-71, and this rejection is newly applied to claim 72. A response to Applicant’s traversal follows this rejection.
This is a lack of written description rejection.
Claims 36-38, 40-41, 45-48, 70-72 are directed to an RNA molecule that is capable of inhibiting the production of one or more enzymes of the mevalonate pathway. Claim 72 further recites that the RNA molecule is capable of decreasing production of isopentenyl pyrophosphate (IPP) and/or geranylgeranyl pyrophosphate (GGPP). Accordingly, the claims are directed to broad genus of structurally undisclosed RNA molecules functionally defined as being capable of inhibiting the production of any enzyme of the mevalonate pathway and further capable of decreasing production of isopentenyl pyrophosphate (IPP) and/or geranylgeranyl pyrophosphate (GGPP). An adequate written description of a functionally defined genus of RNA molecules requires more than a mere statement that it is part of the invention. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally described genus or (2) a disclosure of a representative number of species of the functionally described genus. It is not sufficient to define a genus of RNA molecules solely by its desired biological property, e.g. knockdown expression of any enzyme of the mevalonate pathway, because disclosure of no more than that is simply a wish to know the identity of any RNA molecule that possesses the ability to knockdown expression of one or more enzymes of the mevalonate pathway. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all RNA molecules that are capable of inhibiting the production of any enzyme of the mevalonate pathway, and further capable of decreasing production of isopentenyl pyrophosphate (IPP) and/or geranylgeranyl pyrophosphate (GGPP), without defining what means will do, or without disclosing a representative number of species, is not in compliance with the written description requirement. 
	The specification of the instant application does not disclose a representative number of species of the broad genus of RNA molecules that inhibit production of one or more enzyme of the mevalonate pathway. The specification exemplifies only four shRNA molecules that inhibit production of farnesyl diphosphate synthase (FDPS) (Figure 20; page 64, lines 9-12), two shRNA molecules that inhibit production of geranylgeranyl-diphosphate synthase 1 (GGPS1) (Figure 22; page 65, lines 7-9), and one shRNA that inhibits isopentenyldiphosphate delta isomerase 1 (IDI1) (Figure 26; page 67, lines 12-17). The specification does not disclose a single RNA molecule capable of inhibiting production of farnesyl transferase (F-Tase) of the mevalonate pathway. The specification does not disclose a single RNA molecule capable of inhibiting production of any enzyme of the mevalonate pathway other than FDPS, GGPS1, and IDI1. Moreover, the limited number of disclosed RNA molecules that inhibit production of FDPS, GGPS1, and IDI1 are not representative of the broad genus of RNA molecules that inhibit production of FDPS, GGPS1, and IDI1. Inhibitory RNA molecules could be designed based on a vast number of different and distinct target sequences, and success in targeting one sequence cannot be determined a priori from success in targeting a different and distinct sequence. Accordingly, discovery of all RNA molecules that inhibit production of FDPS, GGPS1, and IDI1, or a representative number thereof, would necessarily require the screening of a vast number of structurally distinct RNA molecules, and a vast number of target sequences, by trial and error experimentation.
	SEQ ID NO: 65 is directed to a shRNA molecule that inhibits production of FDPS, as exemplified by the specification. Claim 40 recites that the RNA molecule has as little as 80% identity with SEQ ID NO: 65. SEQ ID NO: 65 is 47 nucleotides in length, and therefore a RNA molecule having as little as 80% identity to SEQ ID NO: 65, as recited in claim 40, may have up to nine nucleic acid substitutions. Thus, the broad genus of RNA molecules having as little as 80% identity with SEQ ID NO: 65 embraces RNA molecules with guide (antisense) strands structurally different and distinct to the guide strand of SEQ ID NO: 65, and therefore the broad genus embraces RNA molecules with different and distinct target sequences as compared to the RNA molecule of SEQ ID NO: 65. Accordingly, for these reasons, and for those discussed above, discovery of all RNA molecules having as little as 80% identity with SEQ ID NO: 65, or a representative number thereof, would necessarily require the screening of a vast number of structurally distinct RNA molecules, and a vast number of target sequences, by trial and error experimentation.
	Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of RNA molecules capable of inhibiting the production of one or more enzyme of the mevalonate pathway at the time the application was filed.
	Response to arguments: Applicant argues that the enzymes in the mevalonate pathway are defined and consist of a limited group of enzymes whose mRNA sequences are known, and therefore the common core structure of the broad genus of RNA molecules claimed is a small RNA which has a sufficiently complementary structure to these mRNA sequences such that inhibition of mRNA expression is achieved. Applicant further argues that discovery of a membrane broad genus of inhibitory RNA molecules is “routine experimentation” because the working examples of the specification describes how the ordinary artisan can “construct and test” for a small RNA that, when expressed, inhibits production of at least one enzyme of the mevalonate pathway. See pages 12-13 of Applicant’s reply filed 05/24/2022. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, the known mRNA sequences of the enzymes which consist of the mevalonate pathway do not define a “common core structure” of the broad genus of inhibitory RNA molecules claimed. A first inhibitory RNA molecule targeting one enzyme’s expression will necessarily have a different and distinct core structure from a second inhibitory RNA molecule targeting another, different enzyme’s expression because each inhibitory RNA molecule must sufficiently hybridize to different and distinct target sequences. Moreover, two inhibitory RNA molecules targeting the same enzyme’s expression do not necessarily share a core structure because each inhibitory RNA molecule could target and hybridize to entirely different, and mutually exclusive, sites of said enzyme’s encoding mRNA sequence. Inhibitory RNA molecules that target different and distinct mRNA sequences must necessarily possess different and distinct structures in order to achieve hybridization. As set forth in the rejection, the limited number of shRNA molecules exemplified in the working examples of the specification are not representative of a broad genus of inhibitory RNA molecules capable of inhibiting the production of any one or more enzymes of the mevalonate pathway. As acknowledged in Applicant’s remarks, the ordinary artisan must “construct and test” a candidate RNA molecule for its inhibitory activity. Such trail by error experimentation is not “routine” because it would necessarily require the screening of a vast number of structurally distinct candidate RNA molecules, targeting a vast number of target sequences, for their inhibitory activity.


Claims 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is reiterated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this reiterated rejection.
This is a lack of written description rejection. 
	Claims 46-48 are directed to a lentiviral particle comprising an envelope protein optimized for infecting any target cell. Claim 48 further recites that the envelope protein is optimized for infecting a cancer cell. Accordingly, the claims are directed to broad genus of structurally undisclosed lentiviral particles comprising modified envelope proteins functionally defined as being optimized for infection of any cell and any cancer cell. The specification of the instant application does not positively disclose a single, specific lentiviral particle comprising an envelope protein that has been modified to optimize infection of any cell or any cancer cell. An adequate written description of a functionally defined genus of optimized lentiviral particles requires more than a mere statement that it is part of the invention. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally described genus or (2) a disclosure of a representative number of species of the functionally described genus. It is not sufficient to define a genus of lentiviral particles, or envelope proteins, solely by its desired biological property, i.e. optimized infection, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any lentiviral particle, or envelope protein, that has been modified to optimize infection of any cell or any cancer cell. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all optimized lentiviral particles, or all optimized envelope proteins, without defining what means will do, or without disclosing a representative number of species, is not in compliance with the written description requirement. Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of lentiviral particles comprising envelope that have been optimized for infection of any cell and any cancer cell at the time the application was filed.
	Response to arguments: Applicant argues that the specification describes a number of examples of potential envelope proteins which could be used to optimize the cellular target (pg. 37 and 39), and that page 50 expressly states that the VSV-G protein can be optimized or substitute for other possible envelope proteins. See pages 14-15 of Applicant’s reply filed 05/24/2022. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Applicant’s remarks merely serve to identity exemplary, unmodified envelope proteins that could potentially be modified for infecting a desired target cell type. However, beyond a nominal disclosure that the sequences of known envelope proteins may be “varied by addition, substitution, deletion or mutation” (page 50), there is no disclosure in the specification pertaining to any specific modification of a known envelope protein sequence that achieves optimized infection of any specific cell type.


	Claim 72 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s ) contains
subject matter which was not described in the specification in such a way as to reasonably convey to
one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the
claimed invention.
	This rejection is newly applied.
	This is a new matter rejection.
	In papers filed 05/24/2022, Applicant amended claim 72 to recite a small RNA capable of reducing production of isopentenyl pyrophosphate (IPP). This amendment is new matter that was not reasonably described in the application as filed. The specification as originally filed contemplates a small RNA capable of increasing production of isopentenyl pyrophosphate (IPP), e.g. pages 6-7, joining paragraph. However, the specification as originally filed does not reasonably disclose or describe a small RNA capable of reducing production of isopentenyl pyrophosphate (IPP), as recited in claim 72. For these reasons, claim 72 is directed to new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007.
This rejection is reiterated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this reiterated rejection.
Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. 
Jiang discloses that the lentiviral vector comprises a first encoded shRNA that inhibits production of FDPS. See Figure 1B; see page 1997, col. 1-2, joining paragraph. Jiang does not teach that the lentiviral vector comprises a second encoded shRNA. Under the broadest reasonable interpretation, claims 70-72 merely require the duplication of the first encoded shRNA of Jiang on the lentiviral vector. The mere duplication of parts has no patentable significance, absent any new and unexpected result. See MPEP 2144.04(VI)(B). For these reasons, and those set forth above, claims 70-72 are prima facie obvious over the Jiang disclosure.
Response to arguments: Applicant argues that, if the claimed invention was prima facie obvious, Jiang “would have tried such an approach”. See page 16 of Applicant’s reply filed 05/24/2022. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant’s remarks mistake that standard of obviousness under 35 U.S.C. 103 for anticipation. Lack of anticipation is not evidence of non-obviousness under 35 U.S.C. 103.

Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2009) “Reduced Expression of the Mevalonate Pathway Enzyme Farnesyl Pyrophosphate Synthase Unveils Recognition of Tumor Cells by Vγ9Vδ2 T Cells” J Immunol 182 (12) 8118-8124, of record in IDS.
This rejection is reiterated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this reiterated rejection.
Li disclose a retroviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl pyrophosphate synthase (FPPS). See Abstract; see pages 8120-8121, joining paragraph. Farnesyl pyrophosphate synthase (FPPS) is synonymous with farnesyl diphosphate synthase (FDPS).
Li discloses a first retroviral vector comprising a first encoded shRNA that inhibits FPPS (AS11) and a second retroviral vector comprising a second encoded shRNA that inhibits FPPS (AS22). See page 8119, col. 1-2, joining paragraph; see pages 8120-8121, joining paragraph. Under the broadest reasonable interpretation, claims 70-72 merely require the rearrangement of the first encoded shRNA and the second encoded shRNA of Li on the same retroviral vector, as opposed to the arrangement disclosed by Li wherein the first encoded shRNA and the second encoded shRNA are on separate retroviral vectors. The particular placement of the first encoded shRNA and the second encoded shRNA on the same viral vector, as recited in claims 70-72, as opposed to the placement of the first encoded shRNA and the second encoded shRNA on separate viral vectors, as taught by Li, would not have modified the operation of the encoded shRNA molecules and is an obvious matter of design choice, absent any new and unexpected result. See MPEP 2144.04(VI)(C). For these reasons, and those set forth above, claims 70-72 are prima facie obvious over the Li disclosure.
Response to arguments: Applicant argues that, if the claimed invention was prima facie obvious, Li “would have tried such an approach”. See page 16 of Applicant’s reply filed 05/24/2022. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant’s remarks mistake that standard of obviousness under 35 U.S.C. 103 for anticipation. Lack of anticipation is not evidence of non-obviousness under 35 U.S.C. 103.


Claims 36-38, 41, 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Riaño et al. (2014) “Vγ9Vδ2 TCR-activation by phosphorylated antigens requires butyrophilin 3 A1 (BTN3A1) and additional genes on human chromosome 6” Eur J Immunol 44: 2571–2576; in view of Chen et al. (2013) “An unconventional TRAIL to cancer therapy” Eur J Immunol 43: 3159–3162; and Li et al. (2009) “Reduced Expression of the Mevalonate Pathway Enzyme Farnesyl Pyrophosphate Synthase Unveils Recognition of Tumor Cells by Vγ9Vδ2 T Cells” J Immunol 182 (12) 8118-8124, of record in IDS.
This rejection is reiterated with respect to claims 36-38 and 41, and this rejection is newly applied to claims 70-72. A response to Applicant’s traversal follows this rejection. 
It is noted that farnesyl pyrophosphate synthase (FPPS) is synonymous with farnesyl diphosphate synthase (FDPS).
Claims 36-38 and 41
Riaño discloses Chinese hamster ovary (CHO) cells transduced with a retroviral vector comprising an encoded butyrophilin 3 A1 (BTN3A1). See subsection “Cell lines” on page 2574. The BTN3A1-transduced CHO cells are used as antigen-presenting cells (APCs) to stimulate Vγ9Vδ2 T cells. See Abstract; see page 2572, col. 2. 
Riaño does not disclose that the retroviral vector further comprises an encoded short hairpin RNA (shRNA) that inhibits production of FDPS. However, Riaño discloses that the cells are exposed to zoledronate, which inhibits expression or function of FPPS and elevates levels of isopentenyl pyrophosphate (IPP). Riaño further discloses that inhibition of expression or function of FPPS can be achieved with either aminobisphonates (e.g.  zoledronate) or inhibitory RNA. See pages 2571-2572, joining paragraph; see page 2572, col. 2. 
Prior to the effective filing date of the instantly claimed invention, Chen teaches that antigen-presenting cells (e.g. tumor cells) can stimulate γδ T cells through inhibition of FPPS either by zoledronate treatment or small interfering RNA (siRNA)-mediated knockdown. This FPPS inhibition leads to an intracellular accumulation of isopentenyl pyrophosphate (IPP) and its presentation by CD277 (i.e. BTN3A1) on the antigen-presenting cells. See Figure 1 on page 3160. 
In addition, prior to the effective filing date of the instantly claimed invention, Li teaches antigen-presenting cells transduced with a retroviral vector comprising an encoded shRNA that inhibits the production of FPPS (“FPPS knockdown cells”) in order to stimulate Vγ9Vδ2 T cells (i.e. γδ T cells). See Abstract; see pages 8120-8121, joining paragraph; and see pages 8121-8122, joining paragraph. 
Therefore, for these reasons, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the viral vector comprising an encoded BTN3A1, as taught by Riaño, to further comprise an encoded shRNA that inhibits the production of FPPS, as taught by Li, with a reasonable expectation of success because the prior art teaches that FPPS can be inhibited in antigen-presenting cells by either zoledronate treatment or shRNA-mediated knockdown for the stimulation of γδ T cells, as discussed above, and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Essentially, one of ordinary skill in the art, considering the cited prior art in combination, would have recognized that either zoledronate-mediated FPPS inhibition, as taught by Riaño, or shRNA-mediated FPPS inhibition, as taught by Li, in antigen-presenting cells could be used to stimulate γδ T cells with predictable results.
Claims 70-72
With respect to claims 70-72, Li discloses a first retroviral vector comprising a first encoded shRNA that inhibits FPPS (AS11) and a second retroviral vector comprising a second encoded shRNA that inhibits FPPS (AS22). See page 8119, col. 1-2, joining paragraph; see pages 8120-8121, joining paragraph. 
Under the broadest reasonable interpretation, claims 70-72 merely require the rearrangement of the first encoded shRNA and the second encoded shRNA of Li on the same retroviral vector, as opposed to the arrangement disclosed by Li wherein the first encoded shRNA and the second encoded shRNA are on separate retroviral vectors. The particular placement of the first encoded shRNA and the second encoded shRNA on the same viral vector, as recited in claims 70-72, as opposed to the placement of the first encoded shRNA and the second encoded shRNA on separate viral vectors, as taught by Li, would not have modified the operation of the encoded shRNA molecules and is an obvious matter of design choice, absent any new and unexpected result. See MPEP 2144.04(VI)(C). 
Alternatively, under the broadest reasonable interpretation, claims 70-72 merely require the duplication of the first encoded shRNA of Li on the first retroviral vector. The mere duplication of parts has no patentable significance, absent any new and unexpected result. See MPEP 2144.04(VI)(B). 
For these reasons, and those set forth above, claims 70-72 are prima facie obvious over the cited prior art.
Response to arguments: Applicant argues that, because Riano teaches that human chromosome 6 (Chr6) expression is required, in addition to BTN3A1 expression, in CHO cells to achieve phosphoantigen-induced activation of Vγ9Vδ2 T cells, the ordinary artisan would have been led to combine a viral vector comprising BTN3A1 with one co-expressing Chr6. See page 17 of Applicant’s reply filed 05/24/2022. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant’s remarks generally fail to clarify how this teaching of Riano is (1) relevant to the instant claims and (2) rebuts the Examiner’s prima facie obviousness rationale. The breadth of the instant claims does not exclude Chr6 expression. That one of ordinary skill would have been motivated to express Chr6 in CHO cells does not necessarily entail that one of ordinary skill would not have considered substituting zoledronate with FPPS inhibitory RNA, as expressly suggested by the prior art. Overall, Applicant’s remarks do not appear to specifically challenge the substitution rationale provided in the rejection.


Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Riaño et al. (2014) “Vγ9Vδ2 TCR-activation by phosphorylated antigens requires butyrophilin 3 A1 (BTN3A1) and additional genes on human chromosome 6” Eur J Immunol 44: 2571–2576; Chen et al. (2013) “An unconventional TRAIL to cancer therapy” Eur J Immunol 43: 3159–3162; and Li et al. (2009) “Reduced Expression of the Mevalonate Pathway Enzyme Farnesyl Pyrophosphate Synthase Unveils Recognition of Tumor Cells by Vγ9Vδ2 T Cells” J Immunol 182 (12) 8118-8124, of record in IDS, as applied to claims 36-38, 41, 70-72 above; and in further view of Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007.
This rejection is newly applied.
As discussed above, Riaño and Li disclose retroviral vectors, as opposed to lentiviral vectors. 
Prior to the effective filing date of the instantly claimed invention, Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a retroviral vector with a lentiviral vector with a reasonable expectation of success because both retroviral and lentiviral vectors were known in the art to be suitable for the delivery of inhibitory RNA, and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Jiang further discloses a system for lentiviral packaging comprising the lentiviral vector, a plasmid encoding packaging proteins Gag-Pol and Rev, and a plasmid encoding envelope protein G protein of vesicular stomatitis virus (VSV). See page 1997, col. 2, subsection "Lentivirus packaging and transduction". Under the broadest reasonable interpretation, VSV G protein is optimized for infecting a target cell and cancer cell because a lentiviral particle comprising VSV G protein is capable of effectively infecting a target cell and cancer cell. The lentiviral packaging system is necessary to generate the lentiviral particle and infect cells with the lentiviral vector.
For these reasons, and those set forth above, claims 45-48 are prima facie obvious over the cited prior art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1) Claims 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 9,914,938 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
This rejection is reiterated for the same reasons set forth in the previous Office action.
The patent claims are directed to a viral vector comprising 
at least one encoded shRNA capable of inhibiting production of an enzyme of the mevalonate pathway, and 
at least one encoded microRNA capable of inhibiting production of an enzyme of the mevalonate pathway;
wherein the enzyme is farnesyl diphosphate synthase (FDPS).

(2) Claims 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 9,834,790 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Claims directed to a product (e.g. a viral vector) are prima facie obvious over claims directed to methods of using the product. In this case, the patent claims are directed to a method of using a lentiviral particle. The lentiviral particle comprises
an encoded shRNA capable of inhibiting production of an enzyme of the mevalonate pathway, 
an encoded microRNA capable of inhibiting production of an enzyme of the mevalonate pathway, and
wherein the enzyme is farnesyl diphosphate synthase (FDPS).

(3) Claims 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,036,040 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.
This rejection is reiterated for the same reasons set forth in the previous Office action.
The patent claims are directed to a viral vector comprising 
at least one encoded shRNA capable of inhibiting production of an enzyme of the mevalonate pathway, and 
at least one encoded microRNA capable of inhibiting production of an enzyme of the mevalonate pathway,
wherein the enzyme is farnesyl diphosphate synthase (FDPS).

(4) Claims 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,023,880 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Claims directed to a product (e.g. a viral vector) are prima facie obvious over claims directed to methods of using the product. In this case, the patent claims are directed to a method of using a lentiviral particle. The lentiviral particle comprises
an encoded shRNA capable of inhibiting production of an enzyme of the mevalonate pathway, and
an encoded microRNA capable of inhibiting production of an enzyme of the mevalonate pathway, 
wherein the enzyme is farnesyl diphosphate synthase (FDPS).

(5) Claims 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,137,144 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Claims directed to a product (e.g. a viral vector) are prima facie obvious over claims directed to methods of using the product. In this case, the patent claims are directed to a method of using a lentiviral particle. The lentiviral particle comprises
an encoded shRNA capable of inhibiting production of an enzyme of the mevalonate pathway, and
an encoded microRNA capable of inhibiting production of an enzyme of the mevalonate pathway, 
wherein the enzyme is farnesyl diphosphate synthase (FDPS).

(6) Claims 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 10,472,649 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
This rejection is reiterated for the same reasons set forth in the previous Office action.
The patent claims are directed to a viral vector system comprising 
at least one helper plasmid for expressing gag, pol, and rev genes,
an envelope plasmid for expressing an envelope protein capable of infecting a target cell, and
a vector comprising at least one encoded shRNA that inhibits production of farnesyl diphosphate synthase, or at least one encoded microRNA that inhibits production of farnesyl diphosphate synthase.

(7) Claims 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,420,789 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
This rejection is reiterated for the same reasons set forth in the previous Office action.
The patent claims are directed to a pharmaceutical combination comprising a lentiviral particle comprising 
at least one encoded shRNA capable of inhibiting production of farnesyl diphosphate synthase, or at least one encoded microRNA capable of inhibiting production of an enzyme of farnesyl diphosphate synthase.

(8) Claims 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,428,350 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Claims directed to a product (e.g. a viral vector) are prima facie obvious over claims directed to methods of using the product. In this case, the patent claims are directed to a method of using a viral vector system. The viral vector system comprises
at least one helper plasmid for expressing a gag, pol, and rev gene,
an envelope plasmid for expressing an envelope protein capable of infecting a target cell,
a vector comprising an encoded shRNA capable of inhibiting production of farnesyl diphosphate synthase (FDPS), or an encoded microRNA capable of inhibiting production of farnesyl diphosphate synthase (FDPS).

(9) Claims 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,772,905 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Claims directed to a product (e.g. a viral vector) are prima facie obvious over claims directed to methods of using the product. In this case, the patent claims are directed to a method of using a composition. The composition comprises a lentiviral particle comprising
at least one encoded shRNA capable of inhibiting production of farnesyl diphosphate synthase, or at least one encoded microRNA capable of inhibiting production of farnesyl diphosphate synthase.

(10) Claims 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 10,767,183 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
This rejection is reiterated for the same reasons set forth in the previous Office action.
The patent claims are directed to a viral vector comprising 
a first small RNA sequence capable of binding to a FDPS mRNA sequence, and
a second small RNA sequence that is capable of binding to a CD47 mRNA sequence or a cMyc mRNA sequence.

(11) Claims 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11,242,527 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.
This rejection is reiterated for the same reasons set forth in the previous Office action. In particular, this rejection was previously directed to co-pending U.S. Applicant No. 17/198,017, but this application has issued since the mailing of the pervious Office action. Accordingly, this rejection is no longer provisional and is directed to U.S. Patent No. US 11,242,527 B1.
The co-pending claims are directed to a viral vector comprising a small RNA sequence capable of binding to a FDPS mRNA sequence, and
a second small RNA sequence capable of binding to a CD47 mRNA sequence or a cMyc mRNA sequence.

(12) Claims 70-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of co-pending U.S. Applicant No. 16/563,738 (claim set filed: 02/16/2022). Although the claims at issue are not identical, they are not patentably distinct from each other.
This rejection is reiterated for the same reasons set forth in the previous Office action.
The co-pending claims recite a viral vector system comprising
at least one helper plasmid for expressing a gag, pol, and rev gene;
an envelope plasmid for expressing an envelope protein capable of infecting a target cell; and
a vector comprising at least one of an encoded shRNA that inhibits production of farnesyl diphosphate synthase, or an encoded microRNA that inhibits production of farnesyl diphosphate synthase.

(13) Claims 70-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of co-pending U.S. Applicant No. 16/988,427 (claim set filed: 10/02/2020). Although the claims at issue are not identical, they are not patentably distinct from each other.
This rejection is reiterated for the same reasons set forth in the previous Office action.
Claims directed to a product (e.g. a viral vector) are prima facie obvious over claims directed to methods of using the product. In this case, the co-pending claims are directed to a method of using a viral vector delivery system that encodes at least one genetic element comprising a small RNA capable of inhibiting production of FDPS.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633